Fourth Court of Appeals
                            San Antonio, Texas
                                 JUDGMENT
                               No. 04-15-00484-CR

                             Dillon C. GONZALES,
                                    Appellant

                                        v.

                              The STATE of Texas,
                                    Appellee

           From the 290th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2014CR2520A
                   Honorable Melisa Skinner, Judge Presiding

BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

 In accordance with this court’s opinion of this date, this appeal is DISMISSED.

 SIGNED September 23, 2015.


                                         _________________________________
                                         Marialyn Barnard, Justice